Donaldson-BC v. State                                               






 DISMISSED 
      APRIL 19, 1990 

NO. 10-90-046-CR
Trial Court
# 11,690
IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

BATES CROSS DONALDSON,
Â Â Â Appellant
v.

THE STATE OF TEXAS,
Â Â Â Appellee

* * * * * * * * * * * * *

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â From 52nd Judicial District Court
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Coryell County, Texas

* * * * * * * * * * * * *

O P I N I O N

* * * * * * *
Appellant filed notice of appeal on March 15, 1990, from a
March 2, 1990, conviction in Coryell County, Texas, for delivery of
a controlled substance.  Punishment was assessed by the court at
confinement for a term of ten years in the Texas Department of
Corrections and appellant perfected this appeal.
Appellant has filed a request in this court, personally signed
and verified by appellant and approved as to form and content by
his attorney, to have his notice of appeal withdrawn.  No decision
of this court having been delivered prior to the receipt of this
request for withdrawal of his notice of appeal, appellant's request
is granted.  The appeal is dismissed.
PER CURIAM
DO NOT PUBLISH 
Â 
Â 

Original Proceeding
Â 
Â 

MEMORANDUM  Opinion

Â 
The petition for writ of mandamus is
denied.
Â 
Â 
Â 
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  BILL
VANCE
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Justice
Â 
Before
Chief Justice Gray,
Â Â Â Â Â Â Â Â Â Â Â  Justice
Vance, and
Â Â Â Â Â Â Â Â Â Â Â  Justice
Reyna
Petition
denied
Opinion
delivered and filed September 20, 2006
[OT06]



Â